UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5049


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER RICHARD DIGHTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00047-MR-1)


Submitted:   September 14, 2011           Decided:   December 2, 2011


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher    Richard      Dighton      appeals   the   121-month

sentence    imposed    following     his    guilty    plea,    pursuant    to    a

written plea agreement, to conspiracy to manufacture and possess

with the intent to distribute methamphetamine, in violation of

21 U.S.C. §§     841(a)(1), 846 (2006).         Counsel for Dighton filed

a brief in this Court in accordance with Anders v. California,

386 U.S. 738 (1967), certifying that there are no non-frivolous

issues for appeal, but questioning whether: (1) the district

court   erred    in   accepting    Dighton’s    guilty   plea;    and     (2) the

court imposed an unreasonable sentence.              Dighton was informed of

his right to file a pro se supplemental brief but has not done

so.   Finding no reversible error, we affirm.

            Prior to accepting a defendant’s guilty plea, Fed. R.

Crim. P. 11(b)(1) requires the district court to address the

defendant in open court and ensure he understands: the nature of

the   charge    against   him;    any   mandatory    minimum    sentence;       the

maximum    possible    sentence,    including     imprisonment,      fine,   and

term of supervised release; the mandatory special assessment;

the applicability of the Guidelines and their advisory nature;

his right to an attorney at all stages of the proceedings; his

right to plead not guilty; his right to a jury trial with the

assistance of counsel; his right to confront and cross-examine

witnesses; his right to testify on his own behalf, as well as

                                        2
his right against self-incrimination; any waiver provision in

the plea agreement; the court’s authority to order restitution;

any applicable forfeiture; and the government’s right to use any

of his statements under oath in a perjury prosecution.                                         Fed. R.

Crim.    P.    11(b)(1).            Additionally,              the    district        court       must

“determine that there is a factual basis for the plea.”                                        Fed. R.

Crim.    P.     11(b)(3).              The    district            court      must     ensure       the

defendant’s      plea      was    voluntary            and    did     not    come     about      as    a

result    of    force,      threats,          or       promises.            Fed.    R.    Crim.       P.

11(b)(2).       The defendant may not withdraw his guilty plea once

the court accepts it and imposes a sentence.                                 Fed. R. Crim. P.

11(e).

               Because Dighton did not move to withdraw his guilty

plea in the district court or raise any objections to the Rule

11   colloquy,       we    review       the   plea       proceeding          for    plain       error.

United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).

To   demonstrate          plain        error,       a    defendant           must     show       that:

(1) there was an error; (2) the error was plain; and (3) the

error    affected         his    “substantial           rights.”            United       States       v.

Olano,   507     U.S.      725,    732       (1993).          A     defendant’s       substantial

rights   are     affected         if    the     court        determines        that      the     error

“influenced         the    defendant’s             decision          to     plead     guilty       and

impaired      his    ability       to    evaluate            with    eyes     open       the    direct

attendant risks of accepting criminal responsibility.”                                          United

                                                   3
States v. Goins, 51 F.3d 400, 402-03 (4th Cir. 1995) (internal

quotation marks omitted); see also Martinez, 277 F.3d at 532

(holding that a defendant must demonstrate that he would not

have pled guilty but for the error).

               A review of the record reveals that the district court

fully complied with the requirements of Rule 11.                       The court

ensured that Dighton’s plea was knowing and voluntary, that he

understood the rights he was giving up by pleading guilty and

the sentence he faced, and that he committed the offense to

which    he    pled    guilty.      Dighton’s    counsel      questions   whether

Dighton understood his stipulation to the drug amount in his

plea agreement, but the district court sufficiently questioned

Dighton about his understanding of the terms of the agreement,

and Dighton repeatedly stated that he understood.                   Accordingly,

we hold that the district court did not err in conducting the

plea colloquy.

               Because Dighton did not request a different sentence

than    the    one    ultimately    imposed,    we   review   his   sentence   for

plain error.          See United States v. Lynn, 592 F.3d 572, 578-79

(4th    Cir.    2010).      We     begin   by   reviewing     the   sentence   for

significant procedural error, including such errors as “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) (2006) factors, selecting a sentence based

                                           4
on clearly erroneous facts, or failing to adequately explain the

chosen    sentence.”        Gall       v.   United        States,    552     U.S.    38,   51

(2007).     If there are no procedural errors, we then consider the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                   United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).

            We    conclude      that     the      district       court’s     sentence      was

both     procedurally     and      substantively           reasonable.             Dighton’s

sentence     is     within        the       correctly           calculated      applicable

Guidelines       range.         See     U.S.      Sentencing        Guidelines        Manual

(“USSG”) ch. 5, pt. A (sentencing table) (2009).                                   The court

adequately    explained         its    chosen      sentence       and   had    a    reasoned

basis for its decision.                Counsel questions whether Dighton was

entitled to a sentence reduction for playing a minor role in the

offense;    however,      the    district         court    did    not   clearly      err   in

finding    that    Dighton      did     not    meet       the    requirements       of   USSG

§ 3B1.2.     See United States v. Sayles, 296 F.3d 219, 224 (4th

Cir. 2002) (standard of review).

            In accordance with Anders, we have examined the entire

record and find no meritorious issues for appeal.                             We therefore

affirm the district court’s judgment.                      We deny counsel’s motion

to withdraw as counsel.               This Court requires that counsel inform

Dighton, in writing, of his right to petition the Supreme Court

of the United States for further review.                           If Dighton requests

                                              5
that   a   petition    be    filed,   but     counsel     believes       that    such   a

petition would be frivolous, then counsel may renew his motion

for leave to withdraw from representation.                       Counsel’s motion

must   state   that    a     copy   thereof    was    served     on   Dighton.          We

dispense    with      oral    argument      because       the    facts     and    legal

contentions    are    adequately      presented      in    the   materials        before

this Court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                         6